NATIONWIDE VARIABLE INSURANCE TRUST American Funds NVIT Asset Allocation Fund American Funds NVIT Bond Fund American Funds NVIT Global Growth Fund American Funds NVIT Growth Fund American Funds NVIT Growth-Income Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Variable Insurance Trust (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 33 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 33 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 40 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 41 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of Nationwide Funds as of December 31, 2013” on page 41 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 42 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended December 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended December 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 39 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 53 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT Flexible Fixed Income Fund NVIT Flexible Moderate Growth Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated April 22, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Variable Insurance Trust (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 50 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 50 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 56 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 58 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of NationwideFunds as of December 31, 2013” on page 59 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 60 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended December 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended December 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 55 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 63 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT CardinalSM Aggressive Fund NVIT Investor Destinations Aggressive Fund NVIT CardinalSM Moderately Aggressive Fund NVIT Investor Destinations Moderately Aggressive Fund NVIT CardinalSM Capital Appreciation Fund NVIT Investor Destinations Capital Appreciation Fund NVIT CardinalSM Moderate Fund NVIT Investor Destinations Moderate Fund NVIT CardinalSM Balanced Fund NVIT Investor Destinations Balanced Fund NVIT CardinalSM Moderately Conservative Fund NVIT Investor Destinations Moderately Conservative Fund NVIT CardinalSM Conservative Fund NVIT Investor Destinations Conservative Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Variable Insurance Trust (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 49 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 49 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 55 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 58 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of Nationwide Funds as of December 31, 2013” on page 58 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 59 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended December 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended December 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 55 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 63 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST Lazard NVIT Flexible Opportunistic Strategies Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated April 23, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Variable Insurance Trust (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 43 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 43 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 49 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 50 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of NationwideFunds as of December 31, 2013” on page 51 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 52 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended December 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended December 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 48 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 55 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST Loring Ward NVIT Capital Appreciation Fund Loring Ward NVIT Moderate Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Variable Insurance Trust (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 47 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 47 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 54 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 56 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of NationwideFunds as of December 31, 2013” on page 56 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 57 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended December 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended December 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 53 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 61 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT CardinalSM Managed Growth Fund NVIT CardinalSM Managed Growth & Income Fund NVIT Investor Destinations Managed Growth Fund NVIT Investor Destinations Growth & Income Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Variable Insurance Trust (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 47 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 47 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 53 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 55 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of Nationwide Funds as of December 31, 2013” on page 55 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 56 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended December 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended December 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 52 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 60 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Growth Fund NVIT Money Market Fund American Century NVIT Multi Cap Value Fund NVIT Multi-Manager International Growth Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager International Value Fund Invesco NVIT Comstock Value Fund NVIT Multi-Manager Large Cap Growth Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Large Cap Value Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Bond Index Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Core Bond Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Core Plus Bond Fund NVIT Multi-Manager Small Cap Value Fund NVIT Developing Markets Fund NVIT Multi-Manager Small Company Fund NVIT Emerging Markets Fund NVIT Multi Sector Bond Fund NVIT Enhanced Income Fund NVIT Nationwide Fund NVIT Government Bond Fund NVIT Real Estate Fund NVIT International Equity Fund NVIT S&P 500 Index Fund NVIT International Index Fund NVIT Short Term Bond Fund NVIT Large Cap Growth Fund NVIT Small Cap Index Fund NVIT Mid Cap Index Fund Templeton NVIT International Value Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Variable Insurance Trust (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 59 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 59 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 66 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 68 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of NationwideFunds as of December 31, 2013” on page 68 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 69 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended December 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended December 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 65 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 83 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
